In an action to recover damages for personal injuries, the defendants David Cookies, Inc., and Bakery Queen, Inc., appeal from an order of the Supreme Court, Kings County (Schneier, J.), dated March 7, 2002, which denied their motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is reversed on the law, with costs, the *310motion is granted, the complaint is dismissed insofar as asserted against the appellants, and the action against the remaining defendant is severed.
The appellants established their entitlement to summary judgment dismissing the complaint insofar as asserted against them as a matter of law on the basis of the plaintiffs own deposition testimony that the tortfeasor was not the appellants’ employee and was making a delivery to a store not owned by them (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853). In opposition, the plaintiff failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320, 324).
In light of this determination, it is unnecessary to address the appellants’ remaining contention. Florio, J.P., O’Brien, Friedmann, Adams and Crane, JJ., concur.